Citation Nr: 0406249	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  96-36 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk

INTRODUCTION

The veteran had active service from September 1965 to 
September 1967 (including in Vietnam from May 1967 to 
September 1967).

Historically, a November 1971 rating decision denied service 
connection for an acquired psychiatric disability.  After 
veteran was provided timely notification of that rating 
decision that month, he did not file a timely Notice of 
Disagreement therewith.  That November 1971 rating decision 
represents the last final decision with regards to the 
acquired psychiatric disorder service connection issue.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination by the Roanoke, 
Virginia Regional Office (RO), which denied reopening of the 
acquired psychiatric disorder service connection claim.  By a 
November 1998 determination (See November 1998 Supplemental 
Statement of the Case), that Regional Office reopened, but 
denied on the merits, the issue of entitlement to service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder.  Jurisdiction over the case 
was subsequently transferred to the Winston-Salem, North 
Carolina Regional Office (RO).  A December 2001 Board hearing 
was held before the undersigned Board member in Washington, 
D.C.  

In a May 2002 decision, the Board affirmed the RO's reopening 
of the claim but denied the appellate issue on the merits.  
Subsequently, the veteran appealed that May 2002 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Thereafter, veteran, through his attorney, 
and the Secretary of the VA (appellee) filed a joint motion 
for remand of that May 2002 Board decision insofar as it 
denied on the merits the appellate issue.  By subsequent 
Order, the Court granted the joint motion for remand, vacated 
that May 2002 Board decision insofar as the appellate issue 
was denied on the merits, and remanded the case for 
readjudication.  

Due to the veteran's terminal metastatic pancreatic cancer, 
this case was advanced on the docket pursuant to 38 C.F.R. 
§ 20.900.  The matter is now before the Board.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of an acquired psychiatric 
disorder.

3.  An acquired psychiatric disorder was not established 
until many years after service, and has not been shown to be 
related to service or to any occurrence or event therein.  A 
psychosis was not demonstrated within one year of separation 
from active service.

4.  The current evidence of record does not show that the 
veteran engaged in combat during his tour of duty in Vietnam.

5.  Service records and other evidence of record fail to 
corroborate the veteran's claims as to in-service stressors 
and there is no credible supporting evidence that the alleged 
in-service stressors actually occurred.  A "nearby" airbase 
was attached but it was prior to the appellant's unit arrival 
at Long Binh.


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated by active duty service, nor may a 
psychosis be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.307, 3.309 and 
3.326 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  The Court decision did not contain a remedy under 
such facts, and there appears to be no efficient remedy 
evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

In the present case, regarding the issue of entitlement to 
service connection for PTSD, a then substantially complete 
application was received in August 1971.  Thereafter, in a 
rating decision dated in November 1971 that issue was denied.  
Subsequently, appellant submitted an application to reopen 
the claim in the mid-1990's.  The AOJ, in April 2001, 
provided notice to the claimant regarding what information 
and evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence would be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertained to the claim.  The 
provisions of the VCAA were subsequently provided to claimant 
in the January 2004 supplemental statement of the case 
(SSOC).

Because the VCAA notice in this case was not provided to the 
claimant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, No. 
01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C.A. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the claimant in April 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the claimant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case (SSOC) was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
or her claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

B.  Service Connection 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003).

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and a psychosis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).

C.  Factual Background

Historically, the Board notes that service connection for a 
nervous condition was originally denied in a November 1971 RO 
decision.  The veteran was notified and did not perfect a 
timely appeal of the adverse determination.  In April 1995, 
the veteran filed an application to reopen his claim for 
service connection for a nervous condition.  In July 1995, 
the RO determined that new and material evidence had not been 
submitted and denied the veteran's application.  In November 
1998, the RO determined that new and material evidence had 
been submitted and denied, on the merits, the veteran's claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD.

A review of his service medical records is negative for 
complaints, treatment or diagnosis of any psychiatric 
disorder.  On pre-induction examination of June 1965 and on 
separation examination of September 1967, there was no 
recorded history of nervous trouble of any sort, and the 
psychiatric evaluation was normal.

Reports from private health care providers for the time 
immediately following service separation reveal treatment for 
various complaints, but not for nervous complaints.  

A May 1971 private medical statement reflects that the 
veteran was seen for a psychiatric evaluation.  There was a 
recorded history of a 1968 auto accident.  He reported 
nerves, having trouble breathing, choking, having trouble 
being around other people, even at work and having a drinking 
problem.  It was of the examiner's opinion that the veteran 
had a latent identity problem and that it was manifested by 
his rather high-tempered, belligerent attitude towards other 
people.  The diagnosis was anti-social reaction, triggered by 
inadequate identity.

A VA hospital record dated from August 1971 to September 1971 
reflects that the veteran denied any significant social or 
personal problems prior to an automobile accident in 1968 in 
which he sustained a head concussion.  He related that since 
the accident, he was "ill at ease" with others and drank 
heavily.  He reported that since his return from service he 
demonstrated an increase in antisocial behavior, frequently 
associated with heaving drinking.  The diagnoses included 
unspecified personality disorder and alcohol abuse.

VA medical records dated from April 1973 to June 1973 reveal 
diagnoses including anxiety neurosis and episodic excessive 
drinking.

In a July 1973 private medical statement, it was noted that 
the veteran was seen in March 1968, June 1968, and May 1969 
with psychological problems.  It was suggested that the 
veteran should see a psychiatrist.  It is noted, however, 
that a letter on file from this physician, in 1968 noted 
urinary problems thought to be due to prostatitis.  The 1968 
statement makes no mention of seeing a psychiatric.

On VA examination in September 1973, the diagnoses included 
alcohol addiction manifested by a long history of abuse of 
alcohol and several hospitalizations; passive aggressive 
personality manifested by obstructionism, pouting, 
intentional inefficiency and aggressivity, and history of 
anxiety neurosis, not currently present.  The examiner 
commented that the veteran did not have true anxiety 
neurosis.  During this examination, it was reported that he 
was in a combat zone in Vietnam, but was reportedly not in 
any active combat.

A November 1996 VA outpatient record reflects that the 
veteran reported having been an easygoing person prior to 
active duty in Vietnam.  He related that since that time he 
had multiple, brief incarcerations related to assault and 
battery and use of alcohol.  The veteran described a marked 
startle reflex, some occasional sleep difficulties, 
nightmares, and a past history of intrusive recollections of 
Vietnam.  He indicated that he worked as a legal clerk during 
his service in Vietnam.  He related that the noise from 
artillery fire went on every night and had to be accepted.  
He said that his post was attacked with mortars and other 
fire and he was forced to take cover in a hole.  There were 
no casualties from the attack.  Mental status examination 
reflected an alert and coherent man in no apparent distress.  
There was no agitation or signs of psychosis.  His mood was 
neutral.  The diagnostic impressions included PTSD and 
alcohol abuse, in remission.  The Global Assessment of 
Functioning Score (GAF) was 51.

A January 1997 VA medical record reflects the results of the 
veteran's psychological testing.  It was noted that test 
results were consistent with an extremely severe level of 
depression and PTSD.

VA medical records dated from October 1998 to November 1998 
show that the veteran was seen for psychiatric problems with 
anxiety and depression.  An evaluation for PTSD was planned.  
A November 1998 record notes that the veteran had conflicts 
with authority, possibly stemming from his military service.

In a statement received in January 1999, the veteran's 
representative provided the veteran's description of 
stressful events experienced in Vietnam.  He indicated that 
artillery round fell short into his company area in about 
June or July 1967.  He stated that there were no injuries but 
heavy damage was done to the area. In another incident in 
July or August 1967, the veteran claimed that his base was 
under heavy mortar attack causing considerable damage, but no 
casualties.  It was noted that the veteran felt such 
incidents were particularly stressful since he was not a 
combat soldier but a legal clerk placed in a combat 
situation.

VA medical records dated from June 1998 to August 1999 
generally show that the veteran was treated for several 
psychiatric complaints including anxiety, depression and 
PTSD.  A July 1999 record notes that the veteran described a 
history of problems which he tried to link to military trauma 
but was unable to identify any specific trauma other than 
being there with missiles being shot in his direction.  The 
veteran reported being scared at that time with no other 
significant problems until his return from active duty.  He 
gave a history of antisocial behavior including problems of 
anger fighting and alcohol abuse.  The veteran related having 
a short fuse and described continual conflicts with others.  
It was noted that the veteran projected blame, was 
hypersensitive, defensive, and was critical.  Treatment 
focused on anger management and was discussed.

Correspondence dated in November 1999 was received from the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR).  Additionally, operational records for 
the appellant's unit were included.  It was noted, in part, 
that the attack described by the veteran was not listed.  
There have been contentions that the attack was not at Long 
Binh, where the veteran was stationed, but at Bien Hoa which 
was "nearby."  The records revealed that the pertinent part 
of the unit left North Carolina on May 1, 1967, and appears 
to have arrived at Long Binh as of May 23, 1967.  Other 
records indicate attacks on Bien Hoa on May 12, 1967, and in 
November 1967.  It is indicated that the veteran served as a 
legal clerk during the time he was in Vietnam.

Lay statements from the veteran's relatives were received in 
December 2000.  Such statements essentially reflected that 
the veteran's personality changed after his service in 
Vietnam.  His relatives described him as moody, easily upset, 
depressed and as having difficulty relating to others.  
Several statements claimed that his current PTSD began as a 
result of his experiences in Vietnam.

During the December 2001 Board hearing, the veteran testified 
that he received no treatment for a psychiatric disorder 
during active service.  He related that he worked as a legal 
clerk while in Vietnam and was not involved in combat.  The 
veteran indicated that his battalion was under attack on two 
occasions while he was stationed in Vietnam.  He related that 
he was in fear for his life during the attacks although no 
casualties or injuries were reported.  He testified that he 
had difficulty being around others shortly after his return 
from Vietnam.  He said that he had a history of anxiety 
attacks, sleep difficulties, nightmares, and flashbacks. He 
reported that he did not socialize and had minimal contact 
with his family.

A June 2003 VA report reflects that the veteran received 
individual counseling at the Greensboro Vet Center in October 
1998, November 1998 and April 2002 and that he has been 
diagnosed with PTSD as a result of his military service.  The 
report showed that the veteran's symptoms included: 
nightmares, sleeplessness, depression, anxiety, social 
isolation, difficulty with authority figures, intrusive 
thoughts, easily brought to anger, hypervigilance, mistrust 
of others, avoidance of reminders of traumatic events and 
that he was unable to maintain full time employment with 
significant daily stress and anxiety.

On VA examination in January 2004, the veteran reported that 
he was sacred to death when he was in Vietnam.  He reported 
that when he landed at Bien Hoa his plane was under some fire 
and that the frightening experience occurred in June to July 
of 1967.  He reported that they were living in tents and 
there was an alert and mortar started falling and they had to 
run and then go to the bunker.  He reported that he had seen 
things in the past that was frightening but nothing like what 
he experienced that night when they were under mortar attack.  
He reported that he witnessed and experienced traumatic 
events to include actual or threatened death or serious 
injury to him and others and he re-experiences these in the 
form of nightmares, flashbacks and intrusive thoughts.  The 
diagnoses included PTSD, adjustment disorder with mixed 
emotional features of anxiety and depression secondary to 
cancer diagnosis and mixed personality traits.  His GAF score 
was 60 secondary to PTSD and 51 including his impairment 
secondary to his adjustment disorder secondary to his 
catastrophic health problems.  The examiner commented that it 
was likely that the veteran's psychiatric disorder had its 
onset during the military service, specifically the mortar 
attack he experienced in Bien Hoa in June and July of 1967.  
He further commented that the veteran's PTSD was currently 
manifested by the symptoms alleged and it is etiologically 
related to his active service.  The veteran's PTSD was of 
mild to moderate intensity.

D.  Analysis

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that an acquired 
psychiatric disability was not present during service.  
Significantly, it is noted that his service medical records 
are negative for complaints, diagnosis, or treatment of any 
psychiatric disorder.  Post service medical records show 
treatment for a personality disorder, alcohol abuse and 
anxiety neurosis, beginning in the early 1970's.  More recent 
records show treatment for PTSD and depression.  The evidence 
does not support a finding of an acquired psychiatric 
disability in service, nor does the evidence show that the 
veteran's present disability was the result of disease or 
injury incurred in service.  Because the evidence fails to 
show an acquired psychiatric disability in service, or a 
psychosis within the one-year presumptive period, his 
subsequent manifestation of such cannot be said to be service 
connected.  Thus, the gap of several years between separation 
from service and treatment in this case fails to satisfy the 
continuity of symptomatology required to support the claim 
for entitlement to service connection.  That is, this 
disorder has not been shown to have been chronically present 
since service separation.

Regarding the claim for service connection for PTSD, the 
Board notes that while the veteran has been diagnosed with 
PTSD, critical elements of this diagnosis, most fundamentally 
those concerning the existence of a stressor or stressors, 
appear to be based wholly upon statements of history provided 
by the veteran.  The question of whether he was exposed to a 
stressor in service is a factual determination and the Board 
is not bound to accept such statements simply because 
treating medical providers have done so.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. 
App. 190, reconsideration denied, 1 Vet. App. 406 (1991).

Initially, the Board notes that the veteran is not shown to 
have engaged in combat with the enemy based on his own 
statements during the December 2001 hearing and other 
evidence of record, including early post-service documents.  
Records at that time also do not report any episodes of being 
near incoming rockets.  The Board has considered the 
veteran's statements that his battalion was under attack on 
two occasions during service.  He indicated that while he was 
fearful during the attacks, he did not witness injuries or 
casualties.  However, the mere presence in a combat situation 
or indirect experiences of an individual is not sufficient to 
show that he was engaged in combat with the enemy.  See, 
Wood, supra.  

Since the evidence does not reflect that the veteran was 
engaged in combat with the enemy, corroborating supporting 
evidence is needed to verify the claimed service stressors.  
In this regard, the Board notes that a report on activities 
of his battalion provided by USASCRUR lists several attacks 
though none which matched the dates provided by the veteran.  
Thus, corroborating evidence to verify the veteran's claimed 
in-service stressors has not been submitted.  It has also 
been contended that a nearby base was being attacked.  
Significantly, it is not shown that the veteran was present 
at the time of the attacks.  The latter of the attacks was in 
November 1967, after the veteran had been discharged.  The 
other attack was in May 1967, apparently before the arrival 
at Long Binh in late May 1967.  There is evidence that 
appellant was on his way to Vietnam in early May 1967, but 
records suggest the unit did not arrive until May 23.

It is noted that an opinion as to whether bombing at a nearby 
base was sufficient to warrant a diagnosis of service 
connection.  That opinion was not rendered; rather examiners 
found PTSD apparently based on the unsubstantiated history of 
the base he was at being bombed.  In fact, now it appears 
that he was not at the home base when the "nearby" base was 
being attacked.  Further, the base he was actually at is not 
shown to have been attacked the entire time he was there.  
Operation reports confirm that it was a secure area.  Thus, 
the opinions cannot be supported on the basis of a 
nonconfirmed stressor.  Since it does not appear that he was 
in the area at the time of the rocket fire, further remand to 
get an answer to the question is not indicated as the 
question was based on a faulty presumption.

It is also noted, historically that some reference is made in 
immediate post-service records to the fact that the appellant 
underwent changes following a post-service auto accident.  
Those records make some reference to anxiety and personality 
problems, without any reference to service. 

The Board has considered the veteran's statements and 
testimony in which he claims that his PTSD is related to the 
aforementioned events during active service.  Although, the 
veteran's statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  The veteran lacks 
the medical expertise to offer an opinion as to the causation 
of any current disability.  Id.  In the absence of competent 
credible evidence of causation, service connection is not 
warranted for PTSD.

In sum, based on the evidence of record, there is no 
corroborating evidence contained in the USASCRUR report or in 
the veteran's service personnel records, which shows that he 
was engaged in combat with the enemy or was in danger due to 
rocket attacks.  In this case, the only evidence of in-
service stressors is contained in the veteran's own 
uncorroborated written statements and testimony.  
Additionally, the basis of the examiner's diagnosis for PTSD 
on the VA examination of January 2004 was the specific mortar 
attacks, which the veteran claimed occurred in June 1967 and 
July 1967, however the USASCRUR report did not corroborate 
the veteran's testimony.  

Furthermore, the Board finds that there is no corroborating 
evidence to support his lay statements as to his claimed in-
service stressors.  Thus, the Board concludes that there is 
no credible supporting evidence that the claimed in-service 
stressors actually occurred and the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD is denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



